Citation Nr: 1233520	
Decision Date: 09/26/12    Archive Date: 10/09/12

DOCKET NO.  09-02 121	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for hypertension, to include as secondary to service-connected diabetes mellitus, type II. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Christine C. Kung, Counsel


INTRODUCTION

The Veteran served on active duty from December 1967 to October 1969.

This matter comes on appeal before the Board of Veterans' Appeals (Board) from an August 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office in Waco, Texas (RO) which denied service connection for hypertension.  

The Veteran requested a travel Board hearing in January 2009, but withdrew his hearing request in March 2009.  


FINDING OF FACT

Hypertension is not etiologically related to service, nor is it etiologically related to service-connected diabetes mellitus, type II.


CONCLUSION OF LAW

Hypertension was not incurred in or aggravated by service, did not manifest to a compensable degree within one year of separation from service, nor is it proximately due to, the result of, or aggravated by a service-connected disease or injury.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.310 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

A. Veterans Claims Assistance Act of 2000 (VCAA)

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).  Such notice must include notice that a disability rating and an effective date for the award of benefits will be assigned if there is a favorable disposition of the claim.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107; 38 C.F.R. §§ 3.159, 3.326; see also Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004).  

VA has met its duty to notify and assist the Veteran in this case.  In a March 2008 letter, VA informed the Veteran of the evidence necessary to substantiate his claim for service connection on both a direct and secondary basis, evidence VA would reasonably seek to obtain, and information and evidence for which the Veteran was responsible.  The March 2008 letter also provided the Veteran with notice of the type of evidence necessary to establish a disability rating and effective date.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

The Veteran's service treatment records, VA treatment records, and VA examinations have been associated with the claims file.  The Veteran was afforded a VA examination in May 2008 to address claimed hypertension and addendum opinions were provided in July 2008 and May 2012.  38 C.F.R. § 3.159(c)(4) (2011).  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  As set forth in greater detail below, the Board finds that the VA examination and opinions obtained in this case are adequate as they are predicated on a review of the claims folder and medical records contained therein; contain a description of the history of the disability at issue; and contains adequate opinions responsive to the issue of whether hypertension is secondary to service-connected diabetes mellitus, along with adequate reasons and bases for the opinions rendered.  

In the present case, an opinion was not provided with respect to whether hypertension is directly related to service.  In determining whether the duty to assist requires that a medical opinion be obtained with respect to a veteran's claim for benefits, there are four factors for consideration.  These four factors are:  (1) whether there is competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) whether there is evidence establishing that an event, injury, or disease occurred in service, or evidence establishing certain diseases manifesting during an applicable presumption period; (3) whether there is an indication that the disability or symptoms may be associated with the veteran's service or with another service-connected disability; and (4) whether there otherwise is sufficient competent medical evidence of record to make a decision on the claim.  38 U.S.C. § 5103A(d) and 38 C.F.R. § 3.159(c)(4).  

With respect to the third factor above, the United States Court of Appeals for Veterans Claims has stated that this element establishes a low threshold and requires only that the evidence "indicates" that there "may" be a nexus between the current disability or symptoms and the veteran's service.  The types of evidence that "indicate" that a current disability "may be associated" with military service include, but are not limited to, medical evidence that suggests a nexus but is too equivocal or lacking in specificity to support a decision on the merits, or credible evidence of continuity of symptomatology such as pain or other symptoms capable of lay observation.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

The Board finds that a medical opinion is not necessary with respect to direct service connection.  As the Board will discuss below, service treatment records do not reflect that hypertension occurred in service or within one year of separation from service, and the evidence does not indicate that there may be a nexus between hypertension and the Veteran's period of service.   Absent evidence that indicates that the Veteran has a current claimed disability related to a disability or symptoms in service, the Board finds that an additional opinion is not necessary to address the issue of direct service connection.

Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issue on appeal has been met.  38 C.F.R. § 3.159(c)(4).  VA has provided the Veteran with every opportunity to submit evidence and arguments in support of his claim, and to respond to VA notices.  The Veteran and his representative have not made the Board aware of any additional evidence that needs to be obtained prior to appellate review.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2011).  


(CONTINUED ON NEXT PAGE)

B.  Law and Analysis

In order to establish service connection for a claimed disability, the facts must demonstrate that a disease or injury resulting in current disability was incurred in active military service or, if pre-existing active service, was aggravated therein. 38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2011).  Service connection may be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d) (2011).  In addition, certain chronic diseases, including hypertension, may be presumed to have been incurred or aggravated during service if they become disabling to a compensable degree within one year of separation from active duty. 38 U.S.C.A. §§ 1101, 1112 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.307, 3.309 (2011).

In order to prevail on the issue of service connection on the merits, there must be medical evidence of (1) a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999).

Service connection may be granted for a disability which is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a) (2011).  In addition, a claimant is entitled to service connection on a secondary basis when it is shown that a service-connected disability has chronically aggravated a nonservice-connected disability.  Allen v. Brown, 7 Vet. App. 439 (1995).  Under the current version of 38 C.F.R. § 3.310(b) which is applicable to this appeal, the regulation provides that any increase in severity of a nonservice-connected disease or injury proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the disease, will be service connected.  However, VA will not concede that a non-service connected disease or injury was aggravated by a service-connected disease or injury unless the baseline level of severity of the of the nonservice-connected disease or injury is established by medical evidence created before the onset of aggravation, or by the earliest medical evidence created at any time between the onset of aggravation and the receipt of medical evidence establishing the current level of severity of the non-service-connected disease or injury.  38 C.F.R. § 3.310(b).

In rendering a decision on appeal the Board must also analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40   (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

Generally, the degree of probative value which may be attributed to a medical opinion issued by a VA or private treatment provider takes into account such factors as its thoroughness and degree of detail, and whether there was review of the veteran's claims file.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000).  Also significant is whether the examining medical provider had a sufficiently clear and well-reasoned rationale, as well as a basis in objective supporting clinical data.  
See Bloom v. West, 12 Vet. App. 185, 187 (1999); Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998); see also Claiborne v. Nicholson, 19 Vet. App. 181, 186   (2005) (rejecting medical opinions that did not indicate whether the physicians actually examined the veteran, did not provide the extent of any examination, and did not provide any supporting clinical data).  The Court has held that a bare conclusion, even one reached by a health care professional, is not probative without a factual predicate in the record.  Miller v. West, 11 Vet. App. 345, 348 (1998).

Service treatment records do not reflect any problems, diagnoses, or treatment related to hypertension.  An October 1969 separation examination reflects a blood pressure reading of 128/76; hypertension was not indicated.  

Hypertension did not manifest to a compensable degree within one year of the Veteran's separation from service.  The Veteran reported during a May 2008 VA examination that he was treated for hypertension for a period of time in his twenties, and that later the medication was stopped and was not restarted again until the 1980s.  The Veteran is competent to report receiving medication management for hypertension or high blood pressure for a limited period of time in his 20s.  Assuming that the Veteran's statement with regard to receiving medication for hypertension or high blood pressure while he was in his twenties is credible, the Board finds, nonetheless, that because the Veteran did not clearly identify the dates of such treatment, his statement is of little probative value with respect to the date of onset of hypertension, and does not establish treatment for hypertension within one year of service separation.  Service treatment records do not reflect treatment for hypertension, and there is no medical evidence of record dated within one year of the Veteran's October 1969 separation to otherwise establish that the Veteran had hypertension which manifested to a degree of 10 percent or more to warrant presumptive service connection.  For these reasons, the Board finds that the Veteran's hypertension did not manifest to a compensable degree within one year of service separation.

Hypertension was not chronic in service, was not continuous since the Veteran's separation from service, and the evidence of record does not otherwise establish a nexus between currently diagnosed hypertension and the Veteran's period of service.  As the Board has already noted, hypertension was not shown in service or at the time of the Veteran's separation from service.  While the Veteran reported having treatment for hypertension in his twenties, he did not clearly identify a time frame for this treatment, and per his own statement, it appears that the claimed hypertension resolved and he was not treated again until sometime in the 1980s.  To the extent that the Veteran's statements attempt to establish a chronicity of symptoms or treatment for hypertension since his separation from service in October 1969, the Board finds that the Veteran's statement is not credible.  The Board finds that the Veteran's separation examination provides probative, contemporaneous medical evidence showing that the Veteran did not have hypertension at the time of his separation from service.  The record contains post-service VA treatment records dated in 1971 which do not indicate treatment for hypertension.  Additionally, a January 1985 VA general medical examination shows that the Veteran had blood pressure readings of 130/80, 120/70, and 130/80; the Veteran did not have a diagnosis of hypertension at that time.  See 38 C.F.R. § 4.104, Diagnostic Code 7101, Note 1 (2011) (indicating that for VA rating purposes, the term "hypertension" means that diastolic blood pressure is predominantly 90 mm or greater).  The Board finds that the objective evidence from the Veteran's service treatment records, showing that he did not have a diagnosis of hypertension in service or at separation, when considered with a January 1985 VA examination which also does not reflect any specific diagnosis of hypertension over 15 years after the Veteran's separation from service, weighs against the Veteran's later lay statement which was made during a May 2008 VA examination, insomuch as it attempts to establish that hypertension was chronic or continuous since service.  Other than the Veteran's vague statement with regard to being diagnosed with hypertension in his twenties, the record does not otherwise establish a nexus between currently diagnosed hypertension and the Veteran's period of service.  The Board finds that the contemporaneous evidence from the Veteran's service treatment records and a January 1985 VA examination weighs against the Veteran's report of being diagnosed with hypertension in his twenties, prior to 1985.  For these reasons, the Board finds that service connection is not warranted for hypertension on a direct basis. 

The Veteran has claimed that hypertension is secondary to diabetes mellitus, type II.  The Veteran is currently service-connected for diabetes mellitus, type II.

Although the exact date of onset is not clear, the record shows that the Veteran's hypertension predated his diagnosis of diabetes mellitus by many years.  VA treatment records dating from 2002 to present reflect treatment for hypertension since at least 2002, and note that the Veteran has had a history of myocardial infarction in 1991 and 1993.  The Veteran has reported continuous treatment for hypertension since the 1980s; however, a 1985 VA examination did not reflect a diagnosis of hypertension based on blood pressure readings taken at the time of the examination.  Based on the Veteran's own reports and medical history described above, the Board finds that the Veteran was likely diagnosed with hypertension in the late 1980s, sometime after the 1985 VA examination which did not disclose a diagnosis of hypertension based on the Veteran's blood pressure readings.  A December 2007 VA diabetes mellitus examination noted that hypertension was first diagnosed four years prior; however, the basis of this determination is not clear from the examination report.    Given the evidence discussed above, indicating an earlier diagnosis of hypertension, the Board has accorded little probative weight to the December 2007 notation.  

The record shows that the Veteran was diagnosed with diabetes mellitus, type II, in 2007.  An April 2006 Agent Orange examination shows that the Veteran was found to have impaired fasting glucose, and was at high risk for developing diabetes mellitus, type II earlier in 2006.  VA treatment records show that the Veteran's diabetes mellitus was confirmed by laboratory testing in 2007.  The Board finds, therefore, that the Veteran's diagnosed hypertension, which has been treated at VA since at least 2002 and was diagnosed earlier, predated his 2007 diagnosis of diabetes mellitus, type II.
 
The Veteran was afforded a comprehensive VA examination in May 2008 to address his claimed hypertension, and addendum opinions were provided in July 2008 and May 2012 to address whether hypertension is secondary to service-connected diabetes mellitus, type II.  In a July 2008 addendum, the VA examiner opined that the Veteran's hypertension was not due to service-connected diabetes mellitus, reasoning that diabetes mellitus has not been shown to cause hypertension in patients with normal renal function, as was the case here.  

In May 2012, the same VA examiner further opined that hypertension was not permanently aggravated by diabetes mellitus.   He reasoned that the Veteran had diagnosed hypertension since the 1980s and that hypertension had remained quite stable since then.  The Veteran was continued on the same medication, a stress test was negative for ischemia in 2008, and he had no circulatory, neurologic, or renal complications from hypertension.  His blood pressure in April 2012 was noted to be excellent.  The VA examiner noted that the Veteran was not diagnosed with diabetes mellitus type II until many years after his hypertension diagnosis.  Diabetes mellitus was stable on insulin and metformin, and he had no complications from diabetes.  Because both of these conditions were determined to be quite stable, the VA examiner found that hypertension was not permanently aggravated by diabetes mellitus.  The VA examiner also opined that hypertension was not permanently aggravated by diabetes mellitus, reasoning that due to the chronology of his hypertension, occurring many years before diabetes, hypertension was not proximately due to service-connected diabetes.  

The Board finds that the July 2008 and May 2012 opinions are probative in this case, and show that hypertension is not proximately due to nor permanently aggravated by service-connected diabetes mellitus.   According to CAVC, "the probative value of medical opinion evidence is based on the medical expert's personal examination of the patient, the physician's knowledge and skill in analyzing the data, and the medical conclusion the physician reaches."  Guerrieri v. Brown, 4 Vet. App. 467, 470 (1993).  The credibility and weight to be attached to these opinions is within the province of the Board.  Id.  The VA examiner's opinions were based on examination and interview of the Veteran conducted in May 2008, and the VA examiner conducted a review of the claims file.  The opinions rendered were well reasoned, and were based on objective findings from the record and the VA examiner's own expertise.  As part of his reasoning, the VA examiner stated, based on a review of the record, that the Veteran's diagnosis of hypertension predated his diabetes mellitus type II, which is congruent with the Board's own findings in this case.  The examiner also found that the Veteran had normal renal function, and that both conditions had been stable in concluding that hypertension was neither a result of, nor permanently aggravated by diabetes mellitus.  The Board finds that the VA opinions were based on an accurate factual background, and therefore provide competent, credible, and probative evidence showing that hypertension is not secondary to service-connected diabetes mellitus, type II. 

Laypersons are competent to speak to symptomatology when the symptoms are readily observable.  Layno v. Brown, 6 Vet. App. 465, 469 (1994). However, only those with specialized medical knowledge, training, or experience are competent to provide evidence on the question of diagnosis and causation.  See Jones v. Brown, 7 Vet. App. 134, 137 (1994).  To the extent that the Veteran contends that the hypertension is related to service or a service-connected disability, as a lay person, he is not competent to offer an opinion on a matter requiring medical expertise, such as provided a medical nexus opinion regarding the claimed hypertension.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (explaining in footnote 4 that a veteran is competent to provide a diagnosis of a simple condition such as a broken leg, but not competent to provide evidence as to more complex medical questions).

For the reasons discussed above, the Board finds based on the competent, credible, and probative evidence of record, that hypertension was not incurred in service, did not manifest to a compensable degree within one year of service separation, and is not proximately due to or aggravated by service-connected diabetes mellitus, type II.   A preponderance of the evidence is against the Veteran's claim for hypertension and the claim must be denied.  Because the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.


ORDER

Service connection for hypertension, to include as secondary to service-connected diabetes mellitus type II, is denied.




____________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


